                                                                                     FILED IN THE
                                                                                 U.S. DISTRICT COURT
                                                                           EASTERN DISTRICT OF WASHINGTON



 1                                                                          Feb 26, 2020
 2
                                                                                SEAN F. MCAVOY, CLERK




 3                                 UNITED STATES DISTRICT COURT
 4                               EASTERN DISTRICT OF WASHINGTON
 5    JUAN MANUEL FERNANDEZ,
                                                               No.   2:12-CR-0125-WFN-1
 6                                  Movant,
                                                               ORDER ON § 2255 MOTION
 7              -vs-
 8    UNITED STATES OF AMERICA,
 9                                  Respondent.
10
11              Before the Court is Movant's 28 U.S.C. § 2255 Motion to Vacate, Set Aside or Correct
12   Sentence. ECF No. 80. The Motion is submitted by Mr. Fernandez, who is appearing pro se
13   in these proceedings. The pending Motion is Mr. Fernandez's second § 2255 motion. As
14   explained in the Court's Order issued on January 26, 2017, a petitioner must obtain
15   permission from the Ninth Circuit before this Court has jurisdiction to consider a successive
16   § 2255. ECF No. 84. No such permission has been granted. The Court has reviewed the
17   file and is fully informed. Accordingly,
18              IT IS ORDERED that Movant's Motion to Vacate, Set Aside or Correct Sentence by
19   a Person in Federal Custody Pursuant to 28 U.S.C. § 2255, filed June 24, 2016, ECF No. 80,
20   is DENIED with the right to renew if the Ninth Circuit grants permission.
21              The District Court Executive is directed to:
22                 • File this Order,
23                 • Provide copies to counsel and pro se Movant
24                 • CLOSE the corresponding civil file, 2:16-CV-0231-WFN-1.
25              DATED this _____
                            26th day of February, 2020.
26
27
                                                       WM. FREMMING NIELSEN
28   02-25-20                                   SENIOR UNITED STATES DISTRICT JUDGE


     ORDER ON § 2255 MOTION
